"It is also my will and desire that the balance of my property shall be divided between Lucinda Godley, Annis Nelson, Marina Forest and Annis and John Alexander Brinkley, to draw one share; also Marina and Nancy Hardie, to draw one share."
The bill then stated that Annis Nelson died before the testatrix, leaving a son by the name of William M. Nelson, who was entitled to her share, under the said residuary clause; and that John Alexander Brinkley had also died before the testatrix, (32)  whereby the legacy to him became lapsed. The bill was filed by the plaintiff, as the executor of the said Annis Moore, against her legatees and next of kin, and prayed the advice of the court as to how he should pay over the residue in his hands, alleging that the guardian of Marina and Nancy Hardie, who were infants, insisted that the said residue should be divided into two equal shares, of which his wards were entitled to one, and the other legatees and next of kin to the other; while the latter contended that it should be divided into five equal *Page 21 
shares, of which Lucinda Godley was entitled to one share, Marina Forest to one share, William M. Nelson (son of Annis Nelson) to one share, Annis Brinkley to one moiety of one share, and the next of kin of the testatrix to the other moiety of that share, and Marina and Nancy Hardie were entitled to one share.
The defendants, in their answers, admitted the facts stated in the bill, and contended for the construction most favorable to their respective interests.
The Court is called upon to put a construction upon the residuary clause in the will of Annis Moore, and also to decide upon the rights of the parties, according to the facts admitted in the pleadings. We are of the opinion that, by a fair interpretation of the said clause, as stated in the bill and admitted in the answers, the testatrix intended the residuum of her property should be divided into five equal shares. One share was to go to the two Brinkleys, and one other share to the two Hardies, and the three
other shares to the three other named legatees, viz., Lucinda Godley, Annis Nelson and Marina Forest. This construction, we think, necessarily follows, when we see the word "and," the first copulative conjunction, placed immediately preceding the christian names of the two Brinkleys, and the words, "to draw one share," placed immediately following the names of the said two Brinkleys. Then comes the bequest to the two Hardies, in these words, "also Marina and Nancy Hardie to draw one share."
The testatrix having directed "shares" of this fund to be allotted to some of the said residuary legatees,     (33) the whole fund must necessarily be supposed to have been intended by the testatrix to be first equally divided into five shares, and then two of these five shares to be again divided between the Brinkleys and Hardies. This being so, made the legatees take in distinct shares. Mrs. Nelson, one of the legatees, having died before her mother, the testatrix, and having left a son, William Nelson, one share of the five will belong to him, by virtue of the act of Assembly (1 Rev. Stat., ch. 122, sec. 15). John A. Brinkley, one of the two Brinkleys who was to haveone share, having died in the lifetime of the testatrix, the question now is whether his moiety of one share survives to the other legatees, or whether it lapses and goes to the next of kin of the testatrix. We are of the opinion that all the residuary legatees, *Page 22 
whether taking whole shares or moiety of shares, would have been, if they had lived, not joint tenants, but tenants in common of the fund; therefore the moiety of the one share bequeathed to the said John Alexander Brinkleylapsed and now belongs to the next of kin of the testatrix.
PER CURIAM.                                       Decree accordingly.